Exhibit 10.2

VOTING TRUST AGREEMENT

THIS VOTING TRUST AGREEMENT (this “Voting Trust” or “Agreement”) is made and
entered into this 28th day of September, 2012, by and between Genesee & Wyoming
Inc., a Delaware corporation (“Settlor”), and R. Lawrence McCaffrey (the
“Trustee”), whose address is c/o Unirail, 110 East 59th Street, 23rd Floor, New
York, NY 10022. This Voting Trust is being entered into pursuant to the
Guidelines for the Proper Use of Voting Trusts as set forth in 49 C.F.R. Part
1013.

WHEREAS, Settlor is a railroad holding company that directly or indirectly
controls the common carriers by rail listed in the appendix hereto;

WHEREAS, Settlor plans to acquire 100% of the equity of RailAmerica, Inc., a
Delaware railroad holding corporation (“RailAmerica”);

WHEREAS, Settlor has filed with the Surface Transportation Board (the “Board”)
in STB Docket No. FD 35654, a minor application pursuant to 49 C.F.R. § 1180 to
control RailAmerica together with the other railroads in its corporate family;

WHEREAS, Settlor desires to isolate the control of RailAmerica from Settlor and
any company controlled by or affiliated with Settlor by depositing all shares of
RailAmerica into an independent irrevocable voting trust pursuant to the Board’s
regulations at 49 C.F.R. Part 1013, in order to avoid any allegation or
assertion that Settlor is controlling or has the power to control RailAmerica
prior to the effectiveness of a final Board order pursuant to 49 U.S.C. 11323
et. seq. and 49 C.F.R. 1180 authorizing Settlor’s acquisition of control of
RailAmerica; and

WHEREAS, the Trustee is willing to act as voting trustee pursuant to the terms
of this Voting Trust.

NOW, THEREFORE, in consideration of the premises and mutual undertakings set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Settlor hereby irrevocably appoints R. Lawrence McCaffrey as Trustee
hereunder, and R. Lawrence McCaffrey hereby accepts said appointment and agrees
to act as Trustee under this Voting Trust as provided herein.

 

2. This Voting Trust shall be irrevocable by Settlor and shall terminate only in
accordance with the provisions of this Agreement.

 

3. This Voting Trust shall become effective as of the Effective Time, as that
term is defined in that certain Agreement and Plan of Merger, by and among
Settlor, Jaguar Acquisition Sub Inc., a Delaware corporation, and RailAmerica
dated as of July 23, 2012.



--------------------------------------------------------------------------------

4. At the Effective Time, Settlor agrees that it will assign, transfer and
deliver all of its right, title and interest in the issued and outstanding
shares of capital stock of RailAmerica to the Trustee immediately upon acquiring
such shares. All certificates representing such shares shall be duly endorsed or
accompanied by proper instruments duly executed for transfer thereof to the
Trustee or otherwise validly and properly transferred, with all applicable
transfer taxes and fees having been paid by Settlor, in exchange for Trust
Certificates (as described in Paragraph 5 hereof). The delivery of certificates
of such shares may be made at such other place as may be designated by the
Trustee. All shares of RailAmerica deposited with the Trustee hereunder are
hereinafter referred to as the “Trust Stock.”

 

5. The Trustee shall hold in trust and shall dispose of, pursuant to the terms
and conditions of this Voting Trust, all Trust Stock which is delivered by or
for the account of Settlor. In exchange for the Trust Stock, the Trustee shall
cause to be issued and delivered to Settlor voting trust certificates (“Trust
Certificates”) substantially in the form attached hereto as Exhibit A, with the
blanks therein appropriately filled.

 

6. The Trust Certificates issued by the Trustee may be transferable on the books
of the Trustee by the registered holder or holders of the Trust Certificates
(each, a “Holder” and together, the “Holders”) upon the surrender thereof,
properly endorsed by the Holder, in person or by an authorized attorney of the
Holder, according to rules from time to time established for that purpose by the
Trustee. Title to the Trust Certificates, when endorsed, shall, to the extent
permitted by law, be transferable with the same effect as in the case of
negotiable instruments. Delivery of the Trust Certificates, endorsed in blank by
a Holder, shall vest title to and all rights under the Trust Certificates in the
transferee thereof to the same extent and for all purposes as would delivery
under like circumstances of negotiable instruments payable to bearer; provided,
however, that the Trustee may treat the Holder of record, or, when presented
endorsed in blank, the bearers, as the owners for all purposes whatsoever, and
shall not be affected by any notice to the contrary; provided further, however,
that the Trustee shall not be required to deliver any Trust Stock without the
surrender and cancellation of the corresponding Trust Certificate(s). Except to
the extent provided otherwise in Paragraph 13 hereof, every transferee of a
Trust Certificate shall, upon the receipt of such properly endorsed Trust
Certificate, become a party to this Voting Trust as though an original party,
and shall assume all attendant rights and obligations under this Voting Trust.
In connection with, and as a condition of, making or permitting any transfer or
delivery of any Trust Stock or Trust Certificate under any provision of this
Voting Trust, the Trustee may require the payment of a sum sufficient to pay or
reimburse the Trustee for any stamp tax or other governmental charge in
connection with the transaction.

 

7.

From the Effective Time, and until such time as this Voting Trust shall
terminate in accordance with the provisions in this Agreement, the Trustee,
subject to the limitations contained in this Agreement, shall be present in
person or represented by proxy, at all annual and special meetings of
shareholders of RailAmerica so that all Trust Stock may be counted for the
purposes of determining the presence of a quorum at such meeting. The Trustee
shall have the full right to vote and to execute consents with respect to the



--------------------------------------------------------------------------------

  Trust Stock, and shall be duly bound to exercise such voting rights, either in
person or by proxy, at all meetings of the shareholders of RailAmerica for any
purpose, and shall possess in respect of any and all the Trust Stock, and shall
be entitled to exercise, all the powers of absolute owners of the Trust Stock
and all rights of every nature in respect of such Trust Stock, including the
right to vote and to execute consents for every purpose and to receive
distributions thereon, unless otherwise directed by the Board or a court of
competent jurisdiction. The Trustee shall not participate in or interfere with
the management of RailAmerica except to the extent necessary by order of the
Board and shall not exercise the voting powers of the Trust in any way so as to
cause any dependence or intercorporate relationship between Settlor or companies
controlled by or affiliated with Settlor (not including RailAmerica), on the one
hand, and RailAmerica or companies controlled by or affiliated with RailAmerica,
on the other hand, other than such dealings as permitted pursuant to Paragraph 8
hereof. The Trustee shall exercise all voting rights in respect of the Trust
Stock in favor of any proposal or action necessary or desirable to effect, or
consistent with the effectuation of, Settlor’s acquisition of control of
RailAmerica. (The term “affiliate” or “affiliates” wherever used in this Voting
Trust shall have the meaning specified in 49 U.S.C. § 11323(c)). The Trustee may
not vote the Trust Stock for any transaction that would result in a violation of
49 U.S.C. § 11323. Notwithstanding any other provision of this Paragraph 7, the
Trustee may not, without the consent of the Holder(s), vote with respect to the
following:

 

  (a) the sale, lease, assignment, transfer, alienation, pledge, encumbrance, or
exchange of all or substantially all of the property or major assets or of the
capital stock of RailAmerica or any right or interest therein to any company,
whether voluntarily or by operation of law or by gift, or the dissolution of
RailAmerica; or

 

  (b) the consolidation or merger of RailAmerica with or into any other entity.

In the case of any such sale, lease, assignment, transfer, alienation, pledge,
encumbrance, exchange, dissolution, consolidation or merger so made with the
consent of the Holder(s), the Trustee shall have the power to sell, exchange,
surrender or otherwise dispose of all or any part of the ownership interest of
RailAmerica at the time held in trust, pursuant to the terms of or in order to
carry into effect such sale, lease, assignment, transfer, alienation, pledge,
encumbrance, exchange, dissolution, consolidation or merger. Subject to the
provisions, and until termination, of this Voting Trust, the Trustee may vote or
consent, or issue proxies to vote or consent at shareholders’ meetings of
RailAmerica and otherwise, as the Trustee shall determine in his uncontrolled
discretion, and no voting or other right or power with respect to the Trust
Stock and other securities held in trust shall pass to any Holder or to others
by or under the Trust Certificates, or by or under this Voting Trust, or by or
under any other agreement; provided, however, that the registered Holder(s) may,
with the prior written approval of the Board, instruct the Trustee in writing to
vote the Trust Stock represented by such Trust Certificate(s) in any manner, in
which case the Trustee shall vote such Trust Stock in accordance with such
instructions.



--------------------------------------------------------------------------------

8. The Trustee shall not, without the prior approval of the Board, vote the
Trust Stock to elect any current officer or director of Settlor, or any of its
affiliates, as a director of RailAmerica. Neither the Trustee, nor the director,
officer, or shareholder of any company controlled by or affiliated with the
Trustee, may serve as an officer or member of the board of directors of Settlor
or any company controlled by or affiliated with Settlor, or be a shareholder of
Settlor or any company controlled by or affiliated with Settlor, or have any
direct or indirect business arrangements or dealings, financial or otherwise,
with Settlor or any company controlled by or affiliated with Settlor (other than
this Voting Trust). The investment by the Trustee in voting securities of
Settlor not in excess of one percent of its outstanding voting securities shall
not be considered a proscribed business arrangement or dealing; provided that
such investment does not permit the Trustee to control or direct the affairs of
Settlor. The Trustee has the responsibility to manage RailAmerica through
casting his votes for RailAmerica’s Board of Directors and to exercise the
voting rights and execute consents as provided in Paragraph 7 hereof. The
Trustee’s duties are therefore not merely custodial in nature. Nothing in this
Voting Trust shall restrict the ability of any company controlled by or
affiliated with Settlor to continue commercial dealings with RailAmerica and its
affiliates in existence as of the date hereof in the ordinary course of
business, based on arm’s-length bargaining, during the term of this Voting
Trust, including without limitation effecting the interchange of rail traffic
with, or receiving ordinary course of business services from, any company
controlled by or affiliated with RailAmerica. Nothing in this Voting Trust shall
preclude RailAmerica from providing such documents and information as Settlor
may reasonably request in connection with presenting its position regarding
control of RailAmerica to the Board or a court of competent jurisdiction. Except
as provided in this Agreement, the Trustee herein appointed, or any successor
trustee, shall not, in the Trustee’s individual capacity or otherwise, buy, sell
or deal in the shares of RailAmerica, or the shares or membership or partnership
interests, as applicable, of any company affiliated with or controlled by
Settlor.

 

9. In voting or giving directions for voting the Trust Stock, the Trustee, in
his sole discretion, will exercise his best judgment to elect suitable directors
in the best interest of the affairs of RailAmerica. The Trustee, however,
assumes no responsibility with respect to acts or omissions of the directors of
RailAmerica (other than the gross negligence or willful misconduct of the
Trustee himself or any Agent designated by the Trustee pursuant to Paragraph 15
hereof).

 

10. The Trustee shall be entitled to receive reasonable and customary
compensation for all services rendered by Trustee under the terms of this
Agreement and shall be entitled to indemnity from Settlor against any and all
expenses, claims and liabilities incurred in connection with or with respect to
the performance of Trustee’s duties under this Voting Trust; provided, that the
indemnification of the Trustee by Settlor shall not extend to expenses, claims
or liabilities resulting from or in connection with the willful misconduct or
gross negligence of the Trustee or any Agent designated by the Trustee pursuant
to Paragraph 15 hereof. The Trustee shall submit to Settlor quarterly invoices
for services with appropriate documentation, and Settlor shall pay such
statements within thirty (30) days after receipt thereof.



--------------------------------------------------------------------------------

11. From and after the deposit of the Trust Stock with Trustee, and until the
termination of this Voting Trust pursuant to the terms hereof, a Holder shall be
entitled to receive, from time to time, payment of any cash distributions
collected by the Trustee upon the ownership interests in RailAmerica represented
by the Trust Certificates. Immediately following receipt of any such cash
distribution, the Trustee shall pay the same over to or as otherwise directed by
the transferee or registered Holder(s) of the Trust Certificates in proportion
to their respective interests.

 

12. In the event that any distribution other than cash is received by the
Trustee, such distribution shall be held by the Trustee in accordance with the
terms of this Voting Trust as though it is Trust Stock that was initially
deposited with the Trustee by Settlor under this Voting Trust. With respect to
such distribution, the Trustee shall issue new or additional Trust Certificates
to the Holders entitled to receive any such distribution.

 

13.      (a) This Voting Trust is accepted by Trustee subject to the rights
hereby reserved to the Holder(s) at any time to sell or direct any other
disposition, in whole or in part, of its Trust Stock, whether or not an event
described in subparagraph (b) below has occurred. The Trustee will at any time
upon receipt of written instructions from a Holder, designating the person or
entity to whom the Holder has sold or otherwise disposed of the whole or any
part of such Holder’s Trust Stock, and certifying in writing that such person or
entity is not a shareholder, officer or director of Settlor, or a company
controlled by or affiliated with Settlor, or a shareholder, officer or director
of a company controlled by or affiliated with Settlor (upon which written
certification the Trustee shall be entitled to rely), immediately transfer to
such person or entity therein named all of the Trustee’s right, title and
interest in such amount of the Trust Stock as may be set forth in such
instructions and shall cooperate with such person or entity in having such Trust
Stock reissued in the name of such person or entity. If such instructions result
in the transfer of all of the Trust Stock subject to this Voting Trust as of the
date of such instructions, then upon transfer of the Trustee’s right, title and
interest therein, and in the event of a sale thereof, upon delivery of the
proceeds of such sale, this Voting Trust shall cease and come to an end. If such
instructions relate to only a part of the Trust Stock, then this Voting Trust
shall cease as to such part upon such transfer, and the receipt of proceeds in
the event of sale, but shall remain in full force and effect as to the remainder
of the Trust Stock. In the event of a sale of Trust Stock by a Holder, the net
proceeds of such sale shall be made payable to the Trustee and upon receipt
thereof the Trustee shall promptly pay or cause to be paid such net proceeds to
that Holder in proportion to their respective interests. It is the intention of
this subparagraph that no violations of 49 U.S.C. § 11323 will result from a
termination of this Voting Trust.

 

  (b)

In the event that (i) Title 49 of the United States Code or other controlling
law is amended to allow Settlor to acquire control of RailAmerica without
obtaining Board or other governmental approval or exemption, (ii) an application
filed at the Board by Settlor for authority to control RailAmerica becomes
effective or (iii) the Board by final order otherwise approves the control of
RailAmerica by



--------------------------------------------------------------------------------

  Settlor, then immediately upon the delivery of a copy of such order of the
Board with respect thereto, or an opinion of independent counsel selected by the
Trustee that no order of the Board or other governmental authority or exemption
is required, the Trustee shall transfer to the Holder(s) or transfer upon the
order of the Holder(s) as then known to the Trustee, Trustee’s right, title and
interest in and to all of the Trust Stock or such part as may then be held by
Trustee (as provided in subparagraph (a) hereof), and upon such transfer this
Voting Trust shall cease and come to an end.

 

  (c) In the event that (i) the Board or a court of competent jurisdiction
denies Settlor authority to control RailAmerica and that order becomes final
after judicial review or failure to appeal, (ii) the Board or a court of
competent jurisdiction orders the Trustee to divest himself of the Trust Stock,
and that order becomes final after judicial review or failure to appeal, or
(iii) the Holder(s) determine in light of any other final order that the Trust
Stock should be sold, the Trustee shall use best efforts to dispose of the Trust
Stock under the terms of the Board or court order and in accordance with any
instructions of Holder(s) not inconsistent with the requirement of the terms of
any Board or court order during a period of two years after such order becomes
final. To the extent that registration is required under the Securities Act of
1933, as amended, or any other applicable securities laws in respect of any
distribution of Trust Stock as contemplated in this Agreement, the Holder(s)
shall reimburse the Trustee for any expenses incurred by Trustee. The proceeds
of the sale shall be distributed, on a pro rata basis, to or upon the order of
the Holder(s) hereunder as then known to the Trustee. The Trustee may, in his
reasonable discretion, require the surrender to Trustee of the Trust
Certificates hereunder before paying to the Holder such Holder’s share of the
proceeds. Upon disposition of all the Trust Stock pursuant to this
Section 13(d), this Trust shall cease and come to an end.

 

  (d) Unless sooner terminated pursuant to any other provision herein contained,
this Voting Trust shall terminate two (2) years after the day and year first
written above, so long as no violation of 49 U.S.C. § 11323 will result from
such termination, and provided that this Voting Trust may be extended by mutual
agreement of the parties hereto pursuant to applicable state law, until such
time as the ICC Termination Act of 1995 and the regulations promulgated
thereunder by the Board as presently in effect shall no longer require that the
Trust Stock be held in a voting trust. All Trust Stock and any other property
held by the Trustee hereunder upon such termination shall be distributed to or
upon the order of the Holder(s) hereunder as then known to the Trustee. The
Trustee may, in his reasonable discretion, require surrender to the Trustee of
the Trust Certificates hereunder before the release or transfer of the Trust
Stock evidenced thereby. Upon termination of this Voting Trust, the Holder(s)’
respective rights, titles and interests in and to the Trust Stock then held by
the Trustee shall be transferred to such Holder(s) in accordance with the terms
and conditions of this Voting Trust and upon such transfer, this Voting Trust
shall cease and come to an end.



--------------------------------------------------------------------------------

  (e) The Trustee shall promptly inform the Board of any transfer or disposition
of the Trust Stock pursuant to this Paragraph 13.

 

  (f) Except as expressly provided in this Paragraph 13, the Trustee shall not
dispose of, or in any way encumber, the Trust Stock, and any transfer, sale or
encumbrance in violation of the foregoing shall be null and void.

 

14. The Trustee shall not, by reason of this Voting Trust, or by the exercise of
any powers or duties pursuant to this Voting Trust, incur any responsibility as
shareholder, manager, trustee or otherwise by reason of any error of judgment,
or mistake of law or fact, or of any omission of any agent or attorney, or of
any misconstruction of this Voting Trust, or for any action of any sort taken or
omitted or believed by the Trustee to be in accordance with the terms of this
Voting Trust or otherwise, except for the willful misconduct or gross negligence
of the Trustee or any Agent designated by the Trustee pursuant to Paragraph 15
hereof. The Trustee shall not be responsible for the sufficiency or accuracy of
the form, execution, validity or genuineness of the Trust Stock or of any
endorsement thereof, or for any lack of endorsement thereof, or for any
description therein, nor shall the Trustee be responsible or liable in any
respect on account of the identity, authority or rights of the persons executing
or delivering or purporting to execute or deliver any such Trust Stock or
endorsement of the Trust Stock, except for the execution and delivery of this
Voting Trust by the Trustee. Settlor agrees that it will at all times protect,
indemnify and save harmless the Trustee from any loss, cost, or expense of any
kind or character whatsoever in connection with this Voting Trust except those,
if any, arising from or in connection with the gross negligence or willful
misconduct of the Trustee or any Agent designated by the Trustee pursuant to
Paragraph 15 hereof, and, except for such costs and expenses arising from or in
connection with the gross negligence or willful misconduct of the Trustee or any
Agent designated by the Trustee pursuant to Paragraph 15 hereof, (i) Settlor
will at all times undertake, assume full responsibility for, and pay all costs
and expenses of any suit or litigation of any character, with respect to the
Trust Stock or this Voting Trust, and (ii) if the Trustee shall be made a party
thereto, Settlor will pay all costs and expenses, including reasonable
attorneys’ fees, to which the Trustee may be subject by reason thereof. The
Trustee may consult with counsel, and the opinion of such counsel shall
constitute full and complete authorization and protection in respect of any
action taken or omitted or suffered by the Trustee hereunder in good faith and
in accordance with such opinion. Notwithstanding any provision herein to the
contrary, and without limiting the foregoing, Settlor shall indemnify and save
harmless Trustee from and against any and all liability, losses and expenses
(including without limitation reasonable attorneys’ fees) arising out of or in
connection with claims asserted against RailAmerica or Settlor, or related to
the ownership or operation of RailAmerica’s properties, under the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 5105 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air
Act (42 U.S.C. § 7401 et seq.), and the Toxic Substances Control Act (l5 U.S.C.
§ 2601 et seq.), each as may be amended from time to time, and analogous state
or local laws (and regulations and orders issued thereunder); provided, that
this indemnity shall not apply to the extent that such liability, loss or
expense arises out of or in connection with the gross negligence or willful
misconduct of the Trustee or any Agent designated by the Trustee pursuant to
Paragraph 15 hereof.



--------------------------------------------------------------------------------

15. The Trustee may at any time or from time to time appoint an agent or agents
and may delegate to such agent or agents the performance of any administrative
duty of the Trustee. The Trustee may at any time remove any agent so appointed
by the Trustee and appoint a new agent to carry out the purposes herein.

 

16. The Trustee or any trustee hereafter appointed, may at any time resign by
delivering to Settlor and the Board his resignation in writing, such resignation
to take effect the earlier of thirty (30) days after the date that such notice
is sent, or the date of the appointment of a successor trustee. The Trustee
shall cease to act as Trustee hereunder effective upon the appointment of a
successor trustee as hereinafter provided. Upon receiving notice of resignation,
Settlor shall within fifteen (15) days appoint a successor trustee, who shall
satisfy the requirements of Paragraph 8 hereof. If no successor trustee shall
have been appointed and shall have accepted the appointment within twenty
(20) days after such notice of resignation, the resigning Trustee may petition
any federal court for the appointment of a successor trustee consistent with the
terms and conditions of this Agreement. In the event of the Trustee’s death or
his inability to perform his duties under this Agreement, Settlor shall, within
fifteen (15) days after such death or inability to perform, appoint a successor
trustee who shall satisfy the requirements of Paragraph 8 hereof. Upon written
assumption by the successor trustee of the Trustee’s powers and duties
hereunder, Settlor shall be notified of such assumption, whereupon the Trustee
shall be discharged of his powers and duties hereunder and the successor trustee
shall become vested therewith. In the event of any material violation of the
terms and conditions of this Voting Trust by the Trustee, the Trustee shall
become disqualified from acting as Trustee hereunder as soon as a successor
trustee hereunder shall have been selected in the manner provided by this
paragraph.

 

17. The Trustee accepts the powers and duties under this Voting Trust subject to
all the terms, conditions and reservations contained in this Agreement and
agrees to exercise the powers and perform the duties of Trustee as set forth in
this Agreement; provided, however, that nothing contained herein shall be
construed to prevent the Trustee from resigning as Trustee pursuant to Paragraph
16 hereof.

 

18. All notices, demands, requests or other communications that may be or are
required to be given, served or sent to the Trustee or Settlor pursuant to this
Voting Trust shall be in writing and shall be deemed to have been properly given
or sent by mailing by registered or certified mail, return receipt required, or
by a national overnight delivery service, appropriately addressed to the Trustee
or Settlor, as applicable, as follows:



--------------------------------------------------------------------------------

If to the Trustee:

R. Lawrence McCaffrey

c/o Unirail

110 East 59th Street

23rd Floor

New York, NY 10022

If to Settlor:

Genesee & Wyoming Inc.

66 Field Point Road

Greenwich, CT 06830

Attn: General Counsel

Each notice, demand, request or communication which shall be mailed by
registered or certified mail, or sent by national overnight delivery service, in
the manner aforesaid shall be deemed sufficiently given, served or sent for all
purposes at the time such notice, demand, request or communication shall be
either received by the addressee or refused by the addressee upon presentation.
Upon Trustee’s receipt of a notice to a Holder other than Settlor, or in the
event the Trustee is required to send notice to a Holder other than Settlor, the
Trustee shall forward or send such notice to the Holder of record at the last
known address of such Holder listed on the books maintained by the Trustee.

 

19. Copies of this Voting Trust shall be on file in the office of the Trustee
and shall be open to any officer of Settlor or any other Holder daily during
normal business hours.

 

20. In order to permit Trustee to perform the duties and obligations of this
Voting Trust, Settlor shall provide Trustee with all corporate records and Board
orders concerning the Trust Stock promptly upon Settlor’s receipt or creation of
such documents.

 

21. If, at any time, the Trustee is of the opinion that any tax or governmental
charge is payable with respect to any Trust Stock held by the Trustee or in
respect of any distributions or other rights arising from the subject matter of
this Voting Trust, the Trustee may, but shall not be required to, pay such tax
or governmental charge. The Trustee shall have a first lien, in the sum of any
amount so paid, along with interest at a rate of six percent (6%) per annum,
against the Trust Stock held by the Trustee and/or against any distributions or
other rights arising from the subject matter of this Voting Trust, and may be
satisfied therefrom.

 

22.

If any term or provision of this Voting Trust is illegal, invalid or
unenforceable under or inconsistent with present or future law, including, but
not limited to, the ICC Termination Act of 1995 and regulations promulgated
thereunder by the Board, as may be in effect at that time, then it is the
intention of the parties hereto that the remainder of this Voting Trust shall
not be affected thereby and shall be valid and shall be enforced to the fullest



--------------------------------------------------------------------------------

  extent permitted by law. In the event that the Board shall at any time
hereafter by final order find that compliance with law requires any other or
different action by the Trustee than is provided herein, the Trustee shall, upon
receipt of such final order, act in accordance with such final order instead of
the provisions of this Voting Trust.

 

23. This Voting Trust may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument.

 

24. This Voting Trust shall be governed and construed in accordance with the
laws of the State of Delaware.

 

25. This Voting Trust may from time to time be modified or amended by agreement
executed by the Trustee and Settlor:

 

  (a) Pursuant to an order of the Board;

 

  (b) With prior approval of the Board; or

 

  (c) Upon receipt of an opinion of counsel satisfactory to Trustee and Settlor
that an order of the Board approving such modification or amendment is not
required and that such modification or amendment is consistent with the Board’s
regulations governing voting trusts as set forth in 49 C.F.R. Part 1013 or any
successor provision.

 

26. This Voting Trust shall be binding upon the successors and assigns of the
parties hereto.

 

27. Once Settlor has caused the Trust Stock to be deposited with the Trustee,
all references to “Settlor” in this Agreement shall be deemed to include any
subsequent Holders.

 

28. Settlor shall cause an executed copy of this Voting Trust to be filed with
the Board in accordance with the requirements of 49 C.F.R. § 1013.3(b).

 

29. The Trust Certificates issued under this Agreement are a security governed
by Article 8 of the Delaware Uniform Commercial Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Voting Trust as of the
date first written above.

 

TRUSTEE:    

SETTLOR:

GENESEE & WYOMING INC.

/s/ R. Lawrence McCaffrey             /s/ Allison M. Fergus         R. Lawrence
McCaffrey     By: Allison M. Fergus     Its: General Counsel & Secretary



--------------------------------------------------------------------------------

APPENDIX

RAILAMERICA CONTROLLED RAILROADS

Alabama & Gulf Coast Railway L.L.C. (Alabama, Florida, and Mississippi)

Arizona & California Railroad Company (Arizona and California)

Bauxite & Northern Railway Company (Arkansas)

California Northern Railroad Company (California)

Carolina Piedmont Division (South Carolina)

Cascade and Columbia River Railroad Company (Washington)

Central Oregon & Pacific Railroad, Inc. (California and Oregon)

The Central Railroad Company of Indiana (Indiana and Ohio)

Central Railroad Company of Indianapolis (Indiana)

Chesapeake & Albemarle Railroad Co., Inc. (North Carolina and Virginia)

Chicago, Ft. Wayne & Eastern (Illinois, Indiana and Ohio)

Conecuh Valley Railway (Alabama)

Connecticut Southern Railroad, Inc. (Connecticut and Massachusetts)

Dallas, Garland & Northeastern Railroad, Inc. (Texas)

Eastern Alabama Railway, LLC (Alabama)

Grand Rapids Eastern Railroad Inc. (Michigan)

Huron & Eastern Railway Company, Inc. (Michigan)

Indiana & Ohio Railway Company (Indiana, Michigan, and Ohio)

Indiana Southern Railroad, LLC (Indiana)

Kiamichi Railroad Company, L.L.C. (Arkansas, Oklahoma, and Kansas)

Kyle Railroad Company (Colorado and Kansas)

Marquette Rail, LLC (Michigan)

The Massena Terminal Railroad Company (New York)

Mid-Michigan Railroad, Inc. (Michigan)

Michigan Shore Railroad, Inc. (Michigan)

Missouri & Northern Arkansas Railroad Company, Inc. (Arkansas, Kansas, and
Missouri)

New England Central Railroad, Inc. (Connecticut, Massachusetts, New Hampshire,
and Vermont)

North Carolina & Virginia Railroad Company, LLC (North Carolina and Virginia)

Otter Tail Valley Railroad Company, Inc. (Minnesota and South Dakota)

Point Comfort & Northern Railway Company (Texas)

Puget Sound & Pacific Railroad (Washington)

Rockdale, Sandow & Southern Railroad Company (Texas)

San Diego & Imperial Valley Railroad Company, Inc. (California)

San Joaquin Valley Railroad Co.(California)

South Carolina Central Railroad Company, LLC (South Carolina)

Texas Northeastern Railroad (Texas)

Three Notch Railway, LLC (Alabama)

Toledo, Peoria & Western Railway Corporation (Illinois and Indiana)

Ventura County Railroad Corp. (California)

Wellsboro & Corning Railroad, LLC (Pennsylvania and New York)

Wiregrass Central Railway, LLC (Alabama)



--------------------------------------------------------------------------------

EXHIBIT A

 

No.                              Shares

VOTING TRUST CERTIFICATE

FOR

COMMON STOCK,

PAR VALUE $0.01 PER SHARE

OF

RAILAMERICA, INC.

THIS IS TO CERTIFY that Genesee & Wyoming Inc. will be entitled, on the
surrender of this Certificate, to receive on the termination of the Voting Trust
Agreement hereinafter referred to, or otherwise as provided in Paragraph 13 of
the Voting Trust Agreement, all right, title and interest in a certificate or
certificates for [            ( )] shares of common stock, par value $0.01 per
share, of RailAmerica, Inc., a Delaware corporation (“RailAmerica”). This
Certificate is issued pursuant to, and the rights of the holder hereof are
subject to and limited by, the terms of the Voting Trust Agreement dated as of
September 28, 2012 by and between Genesee & Wyoming Inc., a Delaware corporation
(“Settlor”), and R. Lawrence McCaffrey (“Trustee”). A copy of the Voting Trust
Agreement is on file in the office of the Trustee, and open to inspection by the
holder hereof during normal business hours. The Voting Trust Agreement, unless
earlier terminated or extended pursuant to the terms thereof, will terminate two
years from the date on which it was made, as shown above, so long as no
violation of 49 U.S.C. § 11323 will result from such termination.

The holder of this Certificate shall be entitled to the benefits of the Voting
Trust Agreement, including the right to payments equal to the cash
distributions, if any, paid by RailAmerica on a pro rata basis with respect to
the shares represented by this Certificate.

This Certificate shall be transferable only on the books of the undersigned
Trustee or any successor, to be kept by such Trustee or successor, upon
surrender hereof by the registered holder in person or by an attorney duly
authorized in accordance with the provisions of the Voting Trust Agreement, and
until so transferred, the Trustee may treat the registered holder as the owner
of this Certificate for all purposes whatsoever, unaffected by any notice to the
contrary.

This Certificate is a security governed by Article 8 of the Delaware Uniform
Commercial Code.



--------------------------------------------------------------------------------

By accepting this Certificate, the holder hereof assents to all provisions of,
and becomes a party to, the Voting Trust Agreement.

IN WITNESS WHEREOF, the Trustee has signed this Certificate.

TRUSTEE:

Signature:                                                              

Printed Name: R. Lawrence McCaffrey, Trustee under Genesee & Wyoming Inc. Voting
Trust dated September 28, 2012

Dated:                                                              